Citation Nr: 0100359	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  97-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from August 1993 and November 1995 rating decisions of 
the Department of Vetearns Affairs (VA) regional office (RO) 
in Los Angeles, California.  In the August 1993 rating 
decision, the RO granted service connection for PTSD and 
assigned a temporary total rating under the provisions of 
38 C.F.R. § 4.29 and then a schedular 50 percent rating 
effective August 1, 1992.  In the November 1995 rating 
decision, the RO denied the veteran's claim for a total 
rating based on individual unemployability.

In July 2000 a hearing was held at the RO before N. R. Robin, 
who is the Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991).  

Due to the fact that this appeal stems from an original grant 
of service connection for PTSD, it requires VA to consider 
whether "staged rating" is appropriate.  That is, VA must 
assess the level of the veteran's PTSD from the effective 
date of the grant of this disability and assign appropriate 
evaluation(s) accordingly.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As noted above, the veteran was assigned an 
initial temporary total rating to due hospitalization, during 
a several month period beginning with the effective date of 
service connection, after which the schedular rating of 50 
percent was assigned.  

In light of the favorable decision that follows awarding the 
veteran a 100 percent schedular rating for his PTSD effective 
in August 1992, following a grant of a temporary total rating 
under 38 C.F.R. § 4.29, made effective the date of the grant 
of service connection, his claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities has been rendered moot and will not be 
further addressed in this decision.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).


FINDING OF FACT

The veteran's PTSD has rendered him demonstrably unable to 
obtain or retain employment from the effective date of 
service connection.


CONCLUSION OF LAW

The veteran's PTSD disability is 100 percent disabling from 
the date of the grant of service connection according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(diagnostic criteria in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service record (DD Form 214) shows that his 
service from August 1968 to September 1969 included a seven 
month tour in Vietnam and that his military occupational 
specialty was a light weapons infantryman. 

In June 1979 the veteran was admitted to an alcoholic 
detoxification program at a private hospital.  He was noted 
to be a former police officer, divorced for the past four 
years, and a heavy alcohol drinker for five years.  

Medical records show that the veteran was admitted to private 
facilities on a number of occasions in the 1980s for 
alcoholism and detoxification.  In February 1985 he entered a 
drug and alcohol program from a correctional facility.  The 
program included psychological testing revealing that the 
veteran had extreme confusion, anxiety, anger, depression, 
fear, and restlessness which significantly interfered with 
his ability to function adequately in a work environment.  It 
was also noted that he had no interest in people, no empathy 
for others, and that his relationships were superficial.  In 
March 1988 the veteran participated in an alcohol dependency 
program as a condition of his probation.

A VA hospital discharge summary shows that the veteran was 
discharged in August 1990 with a diagnosis of PTSD.

In February 1991 the veteran was admitted to a private 
hospital for tremors and auditory and visual hallucinations.  
His final diagnoses included alcoholism, withdrawal 
hallucinosis and possible PTSD.  At the time of admission the 
veteran complained of frequent terrifying recollections and 
nightmares of Vietnam.  After spending three days in the 
hospital, the veteran was transferred to a chemical 
dependency unit at another private hospital with a diagnosis 
of chemical dependency to ethanol and, PTSD, currently 
stable.

In May 1991 a VA social worker referred the veteran to a VA 
medical facility for inpatient treatment of "war-related 
stress."  The admission process included conducting a broad-
based psychological assessment involving a mental status 
examination, diagnostic interviews and psychotmetric testing.  
Upon admission, the veteran complained of isolation, anger, 
depression, alcoholism, nightmares and flashbacks.  His 
"high reporting" was noted to cast serious questions as to 
the validity of the psychometric testing, but the examiner 
stated that such reporting was not uncommon in persons who 
were seeking help for trauma-related problems and may be an 
indication of pervasive or extreme psychological disturbance 
or both, and thus reflect a cry for help rather than 
fictitiousness or malingering.  The veteran was diagnosed as 
having PTSD and given a global assessment of functioning 
(GAF) score of 40.

In September 1991 the veteran was admitted as an inpatient at 
a drug and alcohol treatment facility for chemical 
dependency.

Private hospital progress notes dated in December 1991 show 
that the veteran had been drinking abusively for six days, 
partly in response to flashbacks of Vietnam.

A private hospital emergency room report in March 1992 
reflects the veteran's chief complaint of drinking alcohol 
heavily for the past two weeks.  His diagnoses included acute 
alcohol intoxication and PTSD.

In March 1992 the veteran was seen at a VA medical facility 
complaining of having fallen apart since 1978.  He also said 
that he had been married five times and could not hold a job.  
Findings included the veteran's awareness that his objective 
mood and affect did not match his subjective feelings.  His 
speech was fluent, articulate and normal for rate and volume 
and his thought processes were organized and goal directed 
without evidence of thought disorders.  His sleep was noted 
to be poor with frequent awakenings and restlessness.  The 
veteran was diagnosed as having PTSD and was admitted as an 
inpatient to the PTSD unit.  

A VA psychiatric assessment report dated in March 1992 shows 
that the veteran had recurrent thoughts of Vietnam and fitful 
sleep since Vietnam.  It is noted that he did not have 
symptoms of major mental illness until 1989 when, while 
working as a police officer, he noticed the sudden onset of 
decreased ambition, empathy and reliability.  Depressive 
ruminations and alcohol abuse reportedly followed along with 
increased irritability, ideas of reference and pathological 
envy and jealously.  The veteran was reportedly ashamed of 
his temper outbursts and jealousy directed towards his wife 
and of acting similarly with bosses.

The veteran remained as an inpatient in VA's PTSD unit until 
July 1992 at which time his depressive symptoms were noted to 
have remitted somewhat.  It was also noted that he remained 
chronically anxious with significant concerns about his 
future ability to compete in the non-hospital world.  At the 
time of discharge the veteran was considered competent, but 
his employability was questionable.

In August 1992 the veteran filed an informal claim for 
service connection for PTSD.

At a VA examination in March 1993 the veteran said that for 
reasons unknown he experienced a sudden increase in most of 
his symptoms around 1978 and also began drinking alcohol 
heavily in 1978.  He reportedly lost his job as a police 
officer around this time and had never functioned well since.  
He was noted to have last worked in 1991 as a mental health 
worker.  On examination the veteran was alert, oriented, 
pleasant and cooperative.  His general appearance was neat 
and otherwise unremarkable.  His affect was somewhat blunted 
with a limited range.  The examiner did not observe evidence 
of either psychosis or significant cognitive impairment.  He 
diagnosed the veteran as having PTSD and alcohol dependence.    

Also in March 1993 the veteran underwent a VA psychological 
evaluation where it was again noted that he last worked for a 
couple of months in 1991 as a mental health worker and had 
been receiving disability benefits from the Social Security 
Administration for PTSD and alcoholism since June 1992.  It 
is first noted that his longest job as a civilian was when he 
worked as a policeman from 1971 to 1976.  His other jobs 
reportedly were short term in nature and were terminated by 
periods of depression or alcohol relapses.  Psychological 
evaluation results revealed that the veteran was symptom 
positive for intrusive thoughts, combat nightmares, 
dissociative episodes, exacerbation of symptoms for war 
related stimuli, diminished interest in significant 
activities, feelings of estrangement from others, restricted 
affect, sleep disorder, irritability, impaired concentration, 
hypervigilance, exaggerated startle response and survivor 
guilt.  The examining psychologist added that the veteran's 
PTSD "co-occur[ed]" with alcoholism and possible affective 
and/or anxiety disorders.  He opined that the veteran's 
social and vocational impairment were "marked."

In an August 1993 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent schedular 
rating effective in August 1992.

The record contains numerous emergency room visits and 
hospitalizations at private medical facilities in 1993 and 
1994 for the veteran's alcoholism.  Some of these reports 
also reflect diagnoses of PTSD and contain the veteran's 
report of experiencing flashbacks related to Vietnam.  A 
January 1994 hospital record notes that the veteran had been 
doing well that month until watching some videos of the 
Vietnam war at which time he became increasingly agitated.  
He was admitted for chemical dependency and detoxification.  
In March 1994 the veteran was brought by police to a private 
hospital due to "out of control" behavior.  Hospital 
records show that he had a history of PTSD which he had been 
treating with alcohol.  He was diagnosed as having acute 
alcohol withdrawal with early delirium tremens, and "history 
of [PTSD], it is unclear how this plays into his problems at 
the current time."  

Also in March 1994 the RO received a letter from the 
veteran's treating psychiatrist at a VA outpatient clinic 
stating that in regard to unemployability, he agreed that the 
combination of the veteran's service-connected PTSD and 
episodic alcohol abuse made any sustained employment very 
unlikely. 

In April 1994 the RO received a report from a registered 
nurse at a Vet Center who said that the veteran had been 
receiving treatment at the facility since March 1994 and that 
such treatment included 47 individual sessions and four 
family counseling sessions.  Specific symptoms as noted by 
the nurse included recurrent intrusive thoughts and 
distressing images surrounding the veteran's Vietnam service, 
chronic nightmares, avoidance of feelings and thoughts of 
Vietnam and being very disinterested in life.  He said that 
the resultant psychological state of the veteran had 
contributed to his difficulties in holding a job for any 
period of time.  He also said that the veteran demonstrated 
that he was unable to maintain a supportive relationship and 
that his ability to work was "severely limited."  He added 
that the veteran was "gravely disabled."

In an April 1994 letter to his congressman, the veteran said 
that he had been unable to maintain steady employment since 
1978 due to his PTSD symptoms together with alcohol abuse, 
and opined that he was entitled to a 100 percent rating.

In May 1994 the veteran was admitted to a locked unit of a 
private hospital in a "marked decompensation."  His 
diagnoses included major depression, PTSD, and alcoholism.  
He had a GAF score of 20 upon admission, and a score of 50 at 
discharge.  

At a VA general examination in December 1994 the veteran was 
found to have a somewhat flattened effect.  It was also noted 
that he had been unemployed since January 1990 secondary to 
PTSD.

At a VA psychiatric examination in December 1994, the 
examiner noted that the veteran was a multiple times divorced 
man who was living alone at the time.  The examiner also 
noted that the veteran described a full spectrum of symptoms 
of PTSD that "co-occurred" with alcohol abuse and that both 
problems had been unremitting over the years.  He relayed the 
veteran's report of having a sudden increase in his PTSD 
symptoms in 1978 at which time he began drinking heavily.  On 
examination the veteran was alert and oriented and had a neat 
general appearance, but was noted to have gained some weight 
since past evaluations.  His affect remained somewhat 
constricted in range, and his overall mood continued to be 
labile, dysphoric, and depressed.  He had recurrent suicidal 
ideation and often did not care what happened to him, but had 
no current plan or intent.  There was no evidence of 
psychosis or cognitive impairment.  The veteran was diagnosed 
as having PTSD and alcohol abuse.

In December 1994 the veteran was admitted to a private 
hospital in a very depressed state claiming that he did not 
wish to live anymore.  At the time of his discharge five days 
later he was no longer impaired by depression.  He was 
diagnosed as having major depression, recurrent, severe, and 
was given a GAF score of 51.

The record contains numerous private hospital records showing 
that the veteran was hospitalized on numerous occasions in 
1995 for alcoholism and detoxification.

In a January 1997 letter, the veteran's treating VA 
psychiatrist stated that he had been treating the veteran for 
the past four years for his service-connected PTSD which he 
believed to be "gravely disabling for him."  He said that 
the veteran suffered profound mood disturbances and sleep 
disturbances with frequent classic PTSD symptoms of intrusive 
recollection of traumatic Vietnam events both while awake and 
asleep.  He also said that the veteran was taking 
psychotropic medications in an attempt to dampen his symptoms 
in conjunction with other medication including powerful anti-
depressant and anti-anxiety medications.  He said that this 
medication produced only partial and unsatisfactory results.  
He said that the veteran also suffered from episodic alcohol 
abuse which was, in part, secondary to his PTSD symptoms as 
an unrecommended form of self-medication.  He concluded by 
stating that in his professional opinion the veteran's PTSD 
condition in and of itself was gravely disabling and 
prevented the veteran from maintaining gainful employment.

In April 1997 the veteran presented to a VA medical facility 
requesting admittance for his PTSD.  He was admitted in a 
depressed, anxious state, with severe insomnia, and anxiety 
on awakening.  He was given antidepressant medication.  His 
diagnosis at discharge included major depression secondary to 
PTSD, and history of alcohol abuse.  He was given a GAF score 
of 80.

VA inpatient records show that the veteran was hospitalized 
for 21 days in September 1997 for depressive symptoms.  He 
complained of daily passive thoughts of suicide with no 
active plans, daily crying episodes and anhedonia, as well as 
decreased energy, motivation, concentration and appetite.  He 
also reported hearing voices telling him to hurt himself or 
others.  His PTSD symptomatology included hypervigilance, 
isolation, intrusive thoughts of Vietnam, being easily 
startled, experiencing flashbacks and nightmares three to 
four times a week, and panic attacks.  On examination the 
veteran was oriented times three and complained of hearing 
demonic voices for the past two years.  His insight and 
judgment were fair and he was grossly cognitively intact.  He 
was cooperative and pleasant with a flat affect.

In June 1998, at VA's referral, the veteran underwent a 
private psychiatric evaluation.  At the examination the 
veteran admitted to having panic attacks and sleep problems.  
He said that his only daytime activities involved alcohol 
anonymous (AA) meetings and that he had no friends outside of 
AA.  Findings revealed the veteran to be cooperative with 
clear and coherent speech without psychotic content.  His 
mood was slightly anxious and his affect was appropriate.  He 
denied hallucinations and paranoid ideation.  He had no 
apparent impairment of thought processes and no delusions or 
hallucinations.  He did not exhibit inappropriate behavior 
and was not suicidal or homicidal at that time.  He had good 
ability to maintain personal hygiene.  He was diagnosed as 
having PTSD, mild by history and alcohol addiction, chronic, 
in remission.  The examiner gave him a GAF score of 75.  In 
regard to this score, the examiner said that the veteran 
reported symptomatology, but did not display any serious 
deficits in functioning during the mental status examination.  
He said that the veteran by history had been functioning well 
after service, but that his functioning began to deteriorate 
after the start of heavy drinking at age 30.   He said that 
the veteran also had an extensive history of anti-social 
behavior which was a characterological problem and could not 
be considered to be service-connected.  He further opined 
that the veteran's alcohol abuse did not have a clear 
relationship to his service experience.  

In a January 1999 rating decision the RO continued the 
veteran's 50 percent rating for PTSD and denied his 
entitlement to a total rating based on individual 
unemployability.

VA progress notes show that the veteran received psychiatric 
treatment in 1999 and 2000 for PTSD, psychosis and alcohol 
abuse.  These records reflect the veteran's repeated 
complaints of panic attacks and of hearing demonic voices 
urging him to kill himself.  

In June 2000 the veteran was seen at a VA medical facility 
for an unscheduled follow-up visit.  As far as his mood, the 
veteran was noted to feel safer when alone and in the quiet.  
He was also noted to have racing thoughts and thoughts of 
harming others.  He reported getting angry when seeing 
upsetting things on TV which triggered anxiety and anger 
attacks.  The reported voices were noted to wax and wane.  
With respect to sleep, the veteran reported that after having 
awakened in a scared state, he drove to the mountains and 
stayed awake all night and did not return home until the next 
day.  He was noted to be cooperative, logical and coherent 
with no suicidal or homicidal intent.  He was given an 
impression of PTSD, psychosis and alcohol abuse in remission.

In a June 2000 statement the veteran said that his condition 
had worsened over the years and that he was unable to 
function normally.  He said that he continued to be extremely 
anxious and depressed and that his Vietnam nightmares never 
went away, occurring three to four times per week.  He said 
that he was startled by the slightest noises and slept only 
two to three hours a night.  He also said that he no longer 
associated with family or friends and that his anger level 
was extremely high.  He said further that his thoughts of 
suicide and homicide stayed with him constantly.  

At a hearing at the RO before the undersigned Veterans Law 
Judge in July 2000, the veteran testified that he continued 
to have nightmares three to four times a week as well as 
daily panic attacks.  He said that he had not worked since 
1990 and that subsequent attempts to obtain employment failed 
due to his poor work history, inability to get along with 
others, angry outbursts and his disassociation with people.  
He said that he did not want to have anything to do with 
society or people including his own family and that he had no 
friends.  He said that he had family living within a two to 
three block radius, but that he rarely saw any of them.  He 
said that the only person he saw was his sister who came over 
and cleaned his house approximately two times a week and 
brought him groceries.  He said that he had no interest in 
anything, including living.  He said that the June 1998 
examination wherein the examiner gave him a GAF score of 75 
was brief, lasting only about 10 minutes.  He described his 
symptoms as including extreme anxiety, flashbacks, 
nightmares, startle response, suicidal and homicidal 
tendencies, and voices.  

In an August 2000 letter addressed to the veteran, the 
veteran's VA treating psychiatrist informed him of the 
following:

In light of your near-complete social 
isolation due to phobic avoidance of 
people and your apprehensions about 
losing control and acting on violent 
impulses, including frequent thoughts of 
harming others; your pervasive and 
intense symptoms of anxiety, 
irritability, depression, anger and 
intrusive thoughts, suicidal ideation, 
homicidal ideation, poor concentration, 
insomnia, and nightmares; due to your 
service connection condition of post-
traumatic stress disorder; and 
maintaining abstinence from alcohol; I 
believe you are totally industrially and 
socially disabled.

Also in August 2000 the RO received a letter from a 
readjustment counselor at a Vet Center who said that the 
veteran began treatment at that facility in 1991.  He said 
that the veteran continued to be extremely isolated from all 
veteran related activities and from all people in general.  
He said that the veteran hid in his apartment and that while 
this isolation protected him from outside stimulation, it 
made him more vulnerable to his intrusive thoughts, 
dissociated episodes and flashbacks.  He said that the 
veteran's only emotional outlet was his periodic rages and 
that this had seriously compromised his ability to establish 
long term relationships.  He said that the veteran had been 
married six times and was last employed in 1990.  He said 
that the veteran had been bothered by sleep disturbance since 
his service discharge and had taken just about every 
medication in the VA formulary.  He said that the veteran 
remained extremely hypervigilant and had a strong startle 
response.  He concluded by saying that the veteran was one of 
the most disabled veterans that he had worked with during his 
12 plus years at the Vet Center.  He also said that suicide 
was always a possibility for the veteran and that the veteran 
occasionally developed homicidal tendencies.  He said that 
his hygiene went up and down and opined that the veteran was 
"certainly grossly disabled and unemployable."  

II.  Legal Analysis

Prior to determining the veteran's claim for the propriety of 
a 50 percent rating for PTSD, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this regard, VA has fulfilled its duty in 
assisting the veteran by collecting information pertinent to 
the claim and affording him the opportunity for VA 
examination.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (1991-1996).  This code provides that a 50 
percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contact except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activity resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran is demonstrably unable to obtain or maintain 
employment, a total rating is warranted.  In regard to the 
above-noted criteria, the Court held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 were each an independent basis for 
granting a 100 percent disability evaluation was reasonable 
and not in conflict with any statutory mandate, policy, or 
purpose.  Johnson v. Brown, 7 Vet. App. 95 (1994).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  This revised code provides that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work or school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  For a 100 percent rating, 
there must be total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to consideration of 
the claim under the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the amended or current rating criteria may apply.

By applying the veteran's PTSD symptomatology to the old 
rating criteria for rating mental disorders, it is apparent 
that he is entitled to a 100 percent evaluation back to the 
date of his 1992 claim.  This is based on evidence showing 
that the veteran has been demonstrably unable to obtain or 
retain employment due to his PTSD symptomatology since 1992. 

At the time that the veteran was initially diagnosed as 
having PTSD in 1990, and when he filed a claim for service 
connection this disability in August 1992, there was already 
evidence of employment problems.  In this regard, the veteran 
reported to VA medical personnel in March 1992 that he had 
been unable to hold a job and was ashamed of his temper 
outbursts and jealously that he displayed towards his bosses 
(and wife).  Moreover, upon completing a seven week PTSD 
program with VA in July 1992, his employability was noted by 
VA medical personnel to be "questionable." 

Evidence subsequent to the veteran's August 1992 claim serves 
to reinforce the veteran's inability to obtain or retain 
employment in part due to his PTSD.  At a VA psychological 
evaluation in 1993 the veteran reported that he had been 
receiving social security disability benefits for his PTSD 
and alcoholism since June 1992.
Also in 1993, a VA examining psychologist stated that the 
veteran's PTSD "co-occurred" with his alcoholism and that 
his social and vocational impairment was "marked."  In a 
March 1994 letter from the veteran's treating VA 
psychiatrist, the psychiatrist stated that the combination of 
the veteran's service-connected PTSD and episodic alcohol 
abuse made any sustained employment "very unlikely."  
Similarly, the veteran's counselor at the Vet Center stated 
in an April 1994 letter that the veteran's ability to work 
was "severely limited" and that he was "gravely disabled."  
Moreover, a VA general examination report dated in December 
1994 notes that the veteran had been unemployed since January 
1990 secondary to PTSD.

Evidence that further bolsters the veteran's inability to 
retain or obtain employment since 1992 includes a January 
1997 letter from the veteran's treating physician stating 
that the veteran's PTSD condition in and of itself was 
gravely disabling and prevented him from maintaining gainful 
employment.  He emphasized this opinion in an August 2000 
letter to the veteran when he informed him that due to his 
service-connected PTSD, and while maintaining abstinence from 
alcohol, it was his opinion that the veteran was "totally 
and industrially socially disabled."  The veteran's 
readjustment counselor at the Vet Center provided an even 
stronger opinion in August 2000 when he said that the veteran 
was one of the most disabled veterans that he had worked with 
during his 12 plus years at the Vet Center and that the 
veteran was "certainly grossly disabled and unemployable."  

Notwithstanding the persuasiveness of evidence as noted above 
in regard to the veteran's employability status since 1992, 
the record also contains a June 1998 private psychiatric 
evaluation report that was obtained at VA's request.  In this 
report, the examiner stated that the veteran's PTSD was mild 
by history and he gave the veteran a GAF score of 75.  
According to the Diagnostic Criteria from DSM-IV, a GAF score 
of 75 represents no more than slight impairment in social, 
occupational, or school functioning.  Such evidence does not 
meet the criteria under 38 C.F.R. § 4.132, Diagnostic Code 
9411, for a 100 percent rating.  However, such evidence must 
be assessed in the context of all of the evidence of record.  

In Harder v. Brown, 5 Vet. App. 183, 188 (1993), the Court 
rejected the "treating physician rule" which gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims than other opinions.  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Rather, the Court has 
held that the probative value of medical opinion evidence is 
to be based on factors such as the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id.  While both the veteran's VA treating 
psychiatrist and the private psychiatrist in June 1998 are 
both skilled in the field of psychiatry, the veteran's 
treating psychiatrist has had the benefit of conducting 
individual psychiatric sessions with the veteran for years.  
This is in contrast to the private psychiatrist of June 1998 
who evaluated the veteran on one occasion - an occasion which 
the veteran testified lasted only 10 minutes.  Moreover, 
there is no indication that the private psychiatrist in June 
1998 had the veteran's claim file to review thus raising the 
question whether his opinion is based on an accurate and 
complete medical history.  Moreover, the VA treating 
psychiatrist's opinion in August 2000 that the veteran is 
totally industrially disabled is consistent with the opinion 
rendered by the veteran's readjustment counselor at the Vet 
Center who similarly found the veteran to be unemployable.  
Like the VA psychiatrist, the veteran's readjustment 
counselor has had the benefit of conducting therapy sessions 
with the veteran for many years.  Thus, while the "treating 
physician rule" is no longer to be blindly followed, the 
depth and longevity of treatment rendered by the veteran's VA 
treating psychiatrist and his readjustment counselor, along 
with their skill and experience in analyzing the veteran's 
symptomatology, dictates that greater weight be given to 
their opinions as opposed to the private examiner in June 
1998.  This is in accordance with VA's duty to assess the 
credibility and weight given to evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  See also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).  

As previously indicated, the regulation under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, requires that the veteran meet 
only one of the three criteria for a 100 percent evaluation.  
Johnson, supra.  However, it is noteworthy to point out that 
the veteran in fact meets two criteria for a 100 percent 
rating under the old rating schedule, i.e. in addition to 
being demonstrably unable to obtain or retain employment due 
to his PTSD symptomatology, the veteran is also virtually 
isolated in his community.  In July 2000 the veteran 
testified that he did not want to have anything to do with 
society and people, including his own family.  He said that 
he had no friends and that while he had family that lived 
within a two to three block radius, he rarely saw them.  He 
said that the only person he ever saw was his sister who came 
over approximately two times a week to clean his house and 
bring him groceries.  Thus, while this criteria provides that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, it is evident that even the veteran's most 
intimate relationships are adversely affected by his PTSD 
symptomatology.  Moreover, the evidence shows that the 
veteran has been married and divorced six times.

In addition to the veteran's testimony as to living in 
virtual isolation in the community, such isolation is noted 
in the medical evidence.  In a recent opinion by the 
veteran's VA treating psychiatrist in August 2000, he said 
that the veteran had "near-complete social isolation due to 
phobic avoidance of people and apprehensions about losing 
control and acting on violent impulses."  In addition, the 
veteran's readjustment counselor at the Vet Center also 
rendered an opinion in August 2000 stating that the veteran 
"continued to be extremely isolated from all veteran related 
activities and from all people in general", and that the 
veteran hid in his apartment.  He went on to say that while 
this isolation protected the veteran from outside 
stimulation, it made him more vulnerable to his intrusive 
thoughts, dissociated episodes and flashbacks.  

The acknowledgment that the veteran meets the criteria under 
38 C.F.R. § 4.132, Diagnostic Code 9411, of living in virtual 
isolation in his community is not meant to be more than an 
incidental notation at this point in light of the Board's 
determination that the veteran has been demonstrably unable 
to obtain or retain employment since filing his claim for 
service connection for PTSD in 1992.  This is so because, 
again, the veteran need only meet one of the criteria under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). Johnson, 
supra.  Furthermore, it is not necessary to evaluate the 
veteran's PTSD under the new criteria for rating mental 
disabilities (38 C.F.R. § 4.130, Diagnostic Code 9411 (2000)) 
since the veteran has already been afforded the maximum 
rating and benefit allowable by law by virtue of the 
determination under the old rating criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); AB v, Brown, 6 Vet. App. 
35 (1993).

In sum, the evidence as noted above clearly supports the 
assignment of a 100 percent evaluation for the veteran's PTSD 
from August 1992.  This is based on the veteran's 
demonstrable inability to obtain and retain employment due to 
his PTSD symptomatology.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (diagnostic criteria in effect prior to November 7, 
1996).


ORDER

Entitlement to a 100 percent rating for PTSD, effective 
August 1, 1992, is granted, subject to regulations governing 
the award of monetary benefits. 




		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals



 

